Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 29, 2021 has been entered.

Response to Amendment
Claims filed previously on October 29, 2021 is entered.

Applicant's arguments filed October 29, 2021 have been fully considered but they are not found persuasive.

Claims 23-27, 31, 33, 36 are pending.  Claims 1-22, 28-30, 32, 34-35, 37-49 are canceled.  Claims 23-27, 31, 33, 36 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim(s) 23-27, 31, 33, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sallinen et al. (Molec. Therapy, 2009) in view of Hu et al. (Clin. Cancer Res., 2005).
Sallinen et al. teach the method of intravenous delivery of adenovirus vector-mediated expression of human sVEGF receptor-1-Ig fusion protein (AdsFlt-1), human sVEGF receptor-2-Ig fusion protein (AdsKDR), human sVEGF receptor-3-Ig fusion protein (AdsFlt-4), each a homodimer and a combination of two human sVEGF 
Sallinen does not teach the administering a second compound of cytotoxic compound.
Hu et al. teach the method of administering VEGF-Trap combined with paclitaxel to treat cancer in human ovarian cancer model OVCAR-3 cell in mice (page 6966).  Paclitaxel is a taxane compound which has chemotherapeutic effect by being cytotoxic to cancer cells.  The group one of OVCAR-3 model mice were treated with VEGF trap thrice weekly plus paclitaxel thrice weekly on alternate days for 4 weeks (page 6966).  The VEGF-Trap inherently is in the form that can efficiently dimerize because the structures are identical amino acid sequence.  The VEGF-Trap inherently is characterized in being soluble in normal saline because the structures are identical amino acid sequence.  The VEGF-Trap inherently does not initiate VEGF signal transduction because the structures are identical amino acid sequence and it is an antagonist.  Hu et al. cite Byrne et al. (2003) for the VEGF-trap and Byrne et al. (2003) cite Holash et al. (PNAS, 2002) regarding the VEGF-Trap construction.  Holash et al. provide evidence that the VEGF-TRAP of Hu et al. comprises the same construction as claimed – the extracellular portion of the VEGF receptor without the transmembrane and tyrosine kinase domains is fused to the constant region (Fc) of the human IgG1.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the paclitaxel treatment of Hu et al. to the treatment method of  Sallinen et al.  One of ordinary skill in the art would be motivated by the expressed desire of Sallinen to combine chemotherapy with gene therapy as stated (on page 283, second column, second paragraph) “Previous antiangiogenic studies have shown that combination of chemotherapy with gene therapy prolongs survival and such regimens warrant further study.”  One of ordinary skill in the art at the time of the invention would also wish to include the additional cytotoxic cancer treatment such as paclitaxel in order to further the anti-VEGF effect to treat the cancer.  It is obvious to combine teachings of the art because use of a known technique to improve similar methods in the same way is predictable.  The techniques of sVEGF transgene administration is taught by Sallinen and the combination administration of sVEGF and chemotherapeutic compound paclitaxel is taught by Hu.  Thus the further administration of paclitaxel to the sVEGF transgene are combination of known techniques which improve similar methods of antiangiogenic factors of VEGF transgene administration which would be expected to provide predictable results since the antiangiogenic compounds is sVEGF effect despite the difference in administration.   Furthermore, it is obvious to combine teachings of the 
It would have been obvious for one of ordinary skill in the art at the time of the invention to administer the second compound about one week after the expressible transgene is administered.  One of ordinary skill in the art would be motivated to optimize the schedule of administration by testing different time periods of schedule to find the optimal results or best overall results.  
Applicants argue that ordinary skill in the art would not have had a reasonable expectation of success in treating a patient in the amended claim limitation.  Applicants argue that Sallinen does not provide a reasonable expectation that any particular gene therapy in combination with any particular chemotherapy would be successful because of the different therapeutic modalities taught by Hu (heterodimer protein) and sallinen (gene therapy encoding homodimer).  However, the state of the art of the one of ordinary skill in the art at the time of the invention is extremely high.  Gene therapy of Sallinen is successful in many combination of VEGF 1-3 receptors used or alone.  Hu   teach that combination therapy is successful with VEGF and paclitaxel combination.  The gene therapy of Sallinen shows that the proteins are express appropriately and works in the similar manner as VEGF of Hu if not better.  There is nothing in the references which would indicate that the combination would not be successful.

Previous arguments:
Applicants argue that Sallinen and Hu teach to target VEGF in ways that are not merely different but incompatible because the artisan following the teachings of Hu 
Applicants further argue that Hu would thus not add Sallinen’s gene transfer to Hu’s polypeptide fragment but rather the artisan would replace Sallinen’s gene transfer with Hu’s polypeptide fragment and this combination is not the claimed combination because it lacks a transgene.  However, the claim limitation to transgene is taught by Sallinen.
Applicants argue that the claims require decoy receptor are “in a form adequate to ensure efficient dimerization” and the Declaration does not teach dimerization because the Declaration merely says that monoclonal antibody heavy chain inherently forms dimers.  Applicants argue that VEGF receptor is not antibody.  It should be noted that applicant did not state that Sallinen decoy receptors do not dimerize.  The declaration under 1.131 filed April 12, 2018 on pages 7-9 provide evidence that the claims to dimerization is provided by the specific decoy receptors dimerizing.  The Sallinen transgene encoding decoy receptors are the same as the applicant’s transgene encoding decoy receptor to function by dimerization.  Hu et al. also teach the construction of soluble VEGF and Fc (constant region) of human IgG1 which dimerizes.
Applicants argue that Sallinen modfied by Hu lack administering the transgene via a viral vector.  However, Sallinen is relied upon for the administering of viral vectors.
Applicants argue that claims require homo-dimers because Hu pointedly teaches that VEGF-Trap is a heterodimer.  However, the Salinen is relied upon for the homodimerization of the decoy receptor.

Applicant argue that combining Hu’s VEGF-Trap with Sallinen’s gene transfers would render Sallinen gen transfer unsatisfactory for its intended purpose and thus can substitute Sallinen’s gene transfers with Hu’s VEGF=Trap but cannot properly combine them.  However,  Sallinen is relied upon for the transgene expression of decoy receptor.  
Applicants argue that Sallinen fails to provide a reasonable expectation of success with anti-antiogenic gene therapy because of recitation of page 282.  However, the tumor vasculature was reduced and survival was prolonged and the administration of paclitaxel would have expectation of success.  The state of the art regarding treatement of paclitaxel as secondary agent is well known in the art.  Sallinen in the next sentence states that combination of chemotherapy with gene therapy prolongs survival and such regimens warrant further study (Sallinen (2009) p.282, second column).  The claims are drawn generically to treatment which is taught by Sallinen.  The skill in the art as shown by Sallinen and Hu are extremely high and the resultant expectation of success is very high.  Toxicity is not in the claim limitation.
Applicants argue that Mahasreshti does not provide a reasonable expectation of success because Mahasreshti teaches that his transgene is either toxic or completely ineffective.  Sallinen is relied upon for the transgene therapy.  However, toxicity is not in the claim limitation and Mahasreshti reduced the tumor size which is the success of the 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646